         Case 1:20-cv-01968-GLR Document 10 Filed 04/19/21 Page 1 of 7



                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MARYLAND

LYNN RUSSELL,                                  *

     Plaintiff,                                *

v.                                             *          Civil Action No. GLR-20-1968

ETHICON, INC., et al.,                         *

     Defendants.                      *
                                     ***
                              MEMORANDUM OPINION

       THIS MATTER is before the Court on the Motion for Partial Dismissal of Plaintiff’s

Complaint by Defendants Ethicon, Inc. (“Ethicon”) and Johnson & Johnson (“J&J”)

(together, “Ethicon” or “Defendants”) (ECF No. 4). The Motion is ripe for disposition, and

no hearing is necessary. See Local Rule 105.6 (D.Md. 2018). For the reasons outlined

below, the Court will grant the Motion.

                                  I.      BACKGROUND

       Defendants Ethicon and J&J manufacture and sell pelvic mesh products, including

Prolift, which is used for the treatment of pelvic organ prolapse and stress urinary

incontinence. (Compl. ¶¶ 14, 18, ECF No. 1). Plaintiff Lynn Russell suffers from pelvic

organ prolapse. (Id. ¶ 20). On December 20, 2007, Russell underwent surgery at the

University of Maryland Shore Medical Center at Easton in Easton, Maryland (“UMSMC”)

for the implantation of the Prolift device to treat her pelvic organ prolapse. (Id. ¶¶ 19, 20).

Over time, the Prolift implant eroded and the mesh became exposed, causing Russell to

suffer from pain with daily activities, recurrent pelvic organ prolapse, and dyspareunia. (Id.
         Case 1:20-cv-01968-GLR Document 10 Filed 04/19/21 Page 2 of 7



¶ 21). As a result, Russell underwent a revision surgery at UMSMC on July 18, 2017. (Id.).

Because of the complications associated with her Prolift implant, Russell has experienced

significant mental and physical pain, sustained permanent injury and physical deformity,

and suffered financial loss. (Id. ¶ 22).

       Russell filed her Complaint against Defendants on July 2, 2020. (ECF No. 1).

Russell’s eleven-count Complaint alleges: strict liability for failure to warn (Count I); strict

liability for design defect (Count II); negligence (Count III); negligent misrepresentation

(Count IV); breach of express warranty (Count V); breach of implied warranty (Count VI);

violation of consumer protection laws (Count VII); fraud (Count VIII); unjust enrichment

(Count IX); gross negligence (Count X); and punitive damages (Count XI). (Compl. ¶¶ 36–

169). Russell seeks monetary damages. (Id. at 36).

       Defendants filed their Partial Motion to Dismiss on August 31, 2020. (ECF No. 4).

On September 14, 2020, Russell filed her Opposition. (ECF No. 7). Defendants filed a

Reply on September 27, 2020. (ECF No. 8).

                                    II.     DISCUSSION

A.     Standard of Review

       The purpose of a Rule 12(b)(6) motion is to “test[ ] the sufficiency of a complaint,”

not to “resolve contests surrounding the facts, the merits of a claim, or the applicability of

defenses.” King v. Rubenstein, 825 F.3d 206, 214 (4th Cir. 2016) (quoting Edwards v. City

of Goldsboro, 178 F.3d 231, 243 (4th Cir. 1999)). A complaint fails to state a claim if it

does not contain “a short and plain statement of the claim showing that the pleader is

entitled to relief,” Fed.R.Civ.P. 8(a)(2), or does not “state a claim to relief that is plausible


                                               2
         Case 1:20-cv-01968-GLR Document 10 Filed 04/19/21 Page 3 of 7



on its face,” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). A claim is facially plausible “when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556).

“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.” Id. (citing Twombly, 550 U.S. at 555). Though the plaintiff is

not required to forecast evidence to prove the elements of the claim, the complaint must

allege sufficient facts to establish each element. Goss v. Bank of Am., N.A., 917 F.Supp.2d

445, 449 (D.Md. 2013) (quoting Walters v. McMahen, 684 F.3d 435, 439 (4th Cir. 2012)),

aff’d, 546 F.App’x 165 (4th Cir. 2013).

       In considering a Rule 12(b)(6) motion, a court must examine the complaint as a

whole, consider the factual allegations in the complaint as true, and construe the factual

allegations in the light most favorable to the plaintiff. Albright v. Oliver, 510 U.S. 266, 268

(1994); Lambeth v. Bd. of Comm’rs, 407 F.3d 266, 268 (4th Cir. 2005) (citing Scheuer v.

Rhodes, 416 U.S. 232, 236 (1974)). But, the court need not accept unsupported or

conclusory factual allegations devoid of any reference to actual events, United Black

Firefighters v. Hirst, 604 F.2d 844, 847 (4th Cir. 1979), or legal conclusions couched as

factual allegations, Iqbal, 556 U.S. at 678.




                                               3
            Case 1:20-cv-01968-GLR Document 10 Filed 04/19/21 Page 4 of 7



B.     Analysis

       Defendants move to dismiss in part Russell’s negligence claim.1 Russell responds

that her Complaint adequately states a claim for negligence, but in the event the Court finds

it does not, Russell should be permitted to file an amended complaint. The Court addresses

these arguments in turn.

       1.       Negligence Claim

       Defendants argue that Russell’s negligence claim should be dismissed to the extent

it asserts a claim for negligent manufacturing defect because Russell does not identify how

her Prolift implant deviated from Ethicon’s design specifications.2 The Court agrees.

       To state a claim for manufacturing defect under Maryland law, a plaintiff must

allege facts establishing that the product at issue either was not manufactured in accordance

with the product’s design specifications or that some other error occurred during the

manufacturing process. Shreve v. Sears, Roebuck & Co., 166 F.Supp.2d 378, 411 (D.Md.

2001) (citing Singleton v. Int’l Harvester Co., 685 F.2d 112, 114 (4th Cir. 1981)); see also

Phipps v. Gen. Motors Corp., 363 A.2d 955, 959 (Md. 1976) (concluding that a

manufacturing defect results when “the defect is a result of an error in the manufacturing



       1
         Defendants also move to dismiss Russell’s claims for breach of express warranty
(Count V), breach of implied warranty (Count VI), violation of consumer protection
statutes (Count VII), and fraud (Count VIII). Russell states that she does not oppose
dismissal of these claims. (Pl.’s Resp. Opp’n Defs.’ Rule 12(b)(6) Mot. Partial Dismissal
[“Opp’n”] at 1, 6, ECF No. 7). Accordingly, these claims will be dismissed.
       2
         Russell appears to concede that she does not intend to bring a manufacturing defect
claim, stating that her negligence claim “is for ordinary negligence, and is not a claim for
negligent manufacturing defect.” (Opp’n at 5). Nonetheless, the Court will consider
whether Russell’s Complaint states a cognizable claim for negligent manufacturing defect.

                                             4
         Case 1:20-cv-01968-GLR Document 10 Filed 04/19/21 Page 5 of 7



process, that is where the product is in a condition not intended by the seller”). Because a

manufacturing defect claim focuses on the conduct or procedures involved in the

manufacturing process, it is insufficient to simply allege “that the product [was] defective

at the time it left the manufacturer’s control.” Shreve, 166 F.Supp.2d at 411.

       In Count III of her Complaint, Russell broadly asserts that Defendants breached

their duties with respect to the “manufacture, design, labeling, warnings, instructions, sale,

marketing, distribution, and recruitment and training of physicians to implant the [Prolift

implant].” (Compl. ¶ 59) (emphasis added). Russell does not, however, identify any

specific defect in the manufacturing process of her Prolift implant that proximately caused

her injuries, nor does she allege how the Prolift implant departed from Ethicon’s intended

design specifications for the device. Without alleging these facts, Russell cannot proceed

with a manufacturing defect claim. See Figueroa v. Ethicon, Inc., No. 2:19-CV-01188

KWR/KRS, 2020 WL 1434249, at *3 (D.N.M. Mar. 24, 2020) (dismissing manufacturing

defect claims due to plaintiff’s “fail[ure] to allege that the mesh deviated from Defendants’

design specifications”); Kuchenbecker v. Johnson & Johnson, No. 19-61712-CIV, 2019

WL 4416079, at *2 (S.D.Fla. Sept. 16, 2019) (“[T]he Complaint fails to specify how the

device implanted in the Plaintiff deviated from manufacturing specifications. Without

more, the Court simply cannot draw the reasonable inference that Defendants defectively

manufactured the [device] that was implanted in the Plaintiff.”). Accordingly, to the extent

Russell attempts to allege a negligent manufacturing defect claim, this claim must be

dismissed.




                                              5
            Case 1:20-cv-01968-GLR Document 10 Filed 04/19/21 Page 6 of 7



       2.       Leave to Amend

       Having found that Russell’s negligence claim must be dismissed in part, the Court

next considers whether she is entitled to amend her Complaint. Russell argues that the

Court should “permit her an opportunity to amend her complaint to address any

deficiencies identified by the Court.” (Pl.’s Resp. Opp’n Defs.’ Rule 12(b)(6) Mot. Partial

Dismissal [“Opp’n”] at 6, ECF No. 7). At this juncture, the Court is not persuaded.

       A party may amend its complaint once as a matter of course within twenty-one days

of serving it or within twenty-one days after the defendant files a motion to dismiss.

Fed.R.Civ.P. 15(a)(1). For all other circumstances, “a party may amend its pleading only

with the opposing party’s written consent or the court’s leave.” Fed.R.Civ.P. 15(a)(2).

When seeking leave to amend from this Court, a party must submit a copy of the proposed

amended complaint as well as a red-lined comparison to the initial complaint. See Local

Rule 103.6(a), (c) (D.Md. 2018). In general, a “court should freely give leave when justice

so requires.” Fed.R.Civ.P. 15(a)(2). Importantly, though, justice does not require

permitting leave to amend when amendment would prejudice the opposing party, the

moving party has exhibited bad faith, or amendment would be futile. See Edell & Assocs.,

P.C. v. Law Offices of Peter G. Angelos, 264 F.3d 424, 446 (4th Cir. 2001) (citing Edwards

v. City of Goldsboro, 178 F.3d 231, 242 (4th Cir. 1999)).

       Here, Russell had twenty-one days after the filing of Defendants’ Motion to correct

any deficiencies in her Complaint without seeking leave from the Court. Now that such

time has passed, Russell must seek leave to amend her Complaint. Russell has not,

however, set forth any reasons why amendment is justified. Russell has also failed to


                                            6
          Case 1:20-cv-01968-GLR Document 10 Filed 04/19/21 Page 7 of 7



provide a copy of any proposed amended complaint as required by the Local Rules.

Without Russell’s justification for her proposed amendments or a copy of the proposed

amended complaint, the Court is unable to determine whether amendment is warranted. As

such, the Court declines to grant Russell leave to amend her Complaint at this time.3

                                 III.   CONCLUSION

      For the foregoing reasons, Defendants’ Motion for Partial Dismissal of Plaintiff’s

Complaint (ECF No. 4) will be granted. A separate Order follows.

Entered this 19th day of April, 2021.


                                                     /s/
                                         George L. Russell, III
                                         United States District Judge




      3
       Of course, Russell remains free to seek Defendants’ written consent to amend her
Complaint or formally move the Court for leave to amend in accordance with the Local
Rules.

                                            7
